PER CURIAM.
In his petition filed pursuant to Florida Rule of Appellate Procedure 9.141(d), Carlos Viera contends that his appellate counsel was ineffective for failing to argue that the then-standard jury instruction for manslaughter by act as given to the jury in Viera’s trial for second-degree murder was fundamental error. Based on the facts of Viera’s case and for the reasons discussed in Horne v. State, 128 So.3d 953 (Fla. 2d DCA 2013), we are constrained to reverse Viera’s second-degree murder conviction and remand for a new trial.
Reversed and remanded.
CASANUEVA, MORRIS, and BLACK, JJ., Concur.